Citation Nr: 1419057	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, secondary to a head injury, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for psychomotor seizures to include hallucinatory phenomena involving taste and smell, to include as secondary to headaches or the residuals of an in service head injury.

3.  Entitlement to service connection for abnormalities of mood or affect, to include daydreaming and a change in speech pattern, to include as secondary to headaches or the residuals of an in service head injury.

4.  Entitlement to service connection for an unsteady gait, to include as secondary to headaches or the residuals of an in service head injury.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to headaches or the residuals of an in service head injury.

6.  Entitlement to service connection for pain and sensory disturbance in the left shoulder, arm, and hand, to include as secondary to headaches or the residuals of an in service head injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in that denied the veteran's claim of entitlement to service connection for the above claimed disabilities.  A videoconference hearing was held before the undersigned Acting Veterans Law Judge in April 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In this case, the Veteran's headaches, for which he is already service connected, as well as his other claimed disabilities, all reportedly originate from the same incident in service, in June 1981, when he sustained a significant blow to his head from a 50 caliber machine gun.  While the Veteran's claims have been phrased as secondary to his headaches, it is clear from his April 2012 testimony that he is claiming all of these disabilities, including his headaches, are related to that incident, which he classifies as a traumatic brain injury.

During the course of this appeal, the Veteran did receive a brief examination for his headaches.  However, a review of the Veteran's claims file does not show that he has ever had an examination specifically to address whether he had a traumatic brain injury in service, and what, if any, residuals he has from that, including headaches or any other claimed disability.  Further, the Veteran indicated during his April 2012 hearing testimony that his headaches disability had worsened since he was last examined.  As such, the Board finds that the Veteran must receive a VA examination for traumatic brain injury, to determine his current residuals from that incident in service.

Additionally, the Board notes that there are outstanding records that have not been associated with the Veteran's claims file, that he has identified as relevant to this case.  Initially, the Board notes that the Veteran reported in a May 2009 statement that there were outstanding records at both the McClellan VA Medical Center, and the Fayetteville VA Medical Center, from 1983 to about 2001.  Further the Veteran indicated, during his April 2012 hearing testimony, that he was receiving ongoing treatment at the VA medical center, and was scheduled for a comprehensive physical several months after the hearing.  As both these 1983 to 2001 records, as well as the more recent VA treatment records, may be relevant to the adjudication of the Veteran's claims, on remand, an attempt should be made to associate all relevant records with the Veteran's claims file.



Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any disabilities the Veteran claims are related to his service connected headache disability or his in-service traumatic brain injury that have not yet been associated with the claims file, particularly from McClellan VA Medical Center, and the Fayetteville VA Medical Center, from 1983 to 2001, and from 2011 to the present.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise in traumatic brain injuries, including headaches, to evaluate the Veteran's claim for increased rating for his service connected headaches, and his claimed disabilities secondary to headaches or his in service traumatic brain injury.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including X-rays.  For any claimed disability diagnosed relating to seizures, abnormalities of mood or affect, an unsteady gait, the cervical spine, or the left upper extremity (shoulder, arm, and hand), the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is directly related to service, to include as related to the Veteran's in service injury sustained in June 1981 when a 50 caliber machine gun hit him in the head, or was incurred as secondary to, or aggravated by, the Veteran's service connected headache disability.  The examiner is asked to specifically comment on the Veteran's testimony of complaints of headaches and other disabilities secondary to this injury since service, and the findings from his prior June 2009 VA examination, in offering his opinion.  If any specific claimed disabilities are not present, the examiner should so state.  

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
A.C. Mackenzie
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



